             Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  X
SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT
                                                                      Amended Complaint
                                                Plaintiffs'
                                                                      18 cv 8909 (AT)

                                -against-                             Jury Trial Demand


THE CITY OF NEW YORK; BILL DE BLASIO, as Mayor of
the City of New York; JAMES P. O'NEILL, as Former
Commissioner, Police Department City of New York;
and ZACHARY W. CARTER, as Former Corporation Counsel,
New York City Law Department, each sued in their official
capacities.

                                                 Defendants'
                                                                  X

                                            INTRODUCTION

        1.        Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT, allege that

defendants' THE CITY OF NEW YORK; BILL DE BLASIO; JAMES P. O'NEILL and

ZACHARY W. CARTER managed and administered a discriminatory nuisance abatement program

that forces ordinary, innocent people and businesses to waive their constitutional rights without

being accused, much less convicted, of a crime.

        2.       Plaintiff operated an adult entertainment lounge in the Bronx.

        3.       Defendants' THE CITY OF NEW YORK; BILL DE BLASIO; JAMES P.

O'NEILL and ZACHARY W. CARTER through their management, administrative and legal

actions coerced plaintiff to waive its Fourth Amendment rights and right of access to the courts

simply because individuals unconnected to the business allegedly sold drugs to undercover police

officers.
             Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 2 of 17




        4.       Defendants' THE CITY OF NEW YORK; BILL DE BLASIO; JAMES P.

O'NEILL and ZACHARY W. CARTER through their management, administrative and legal

actions targeted plaintiff under the nuisance abatement law.

        5.       Plaintiff alleges that as managed and administered by defendants' THE CITY OF

NEW YORK; BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER, the

nuisance abatement law declares property to be a "public nuisance" and subject to closure simply

because it is the site of an alleged criminal offense.

        6.       Plaintiff alleges that the identity of the alleged perpetrator, as well as the

culpability of the property owner and leaseholder, is irrelevant.

        7.       Plaintiff alleges that property owners and leaseholders can be (and are) punished

because their property was the situs of alleged wrongdoing by others.

        8.       Plaintiff alleges that NYPD Legal Bureau and New York City Law Department

attorneys churn out hundreds or even thousands of these nuisance abatement actions every year,

filing legal documents based on stale and unreliable information provided by the police.

        9.       Plaintiff alleges that NYPD Legal Bureau and New York City Law Department

attorneys conduct no independent investigation to ensure that the allegations filed in such legal

documents are true or that eviction is warranted.

       10.       Plaintiff alleges that NYPD Legal Bureau and New York City Law Department

attorneys use these nuisance abatement actions to compel property owners and leaseholders to

enter into settlement agreements waiving their constitutional rights.

        11.      Plaintiff alleges that as a condition of avoiding eviction, NYPD Legal Bureau and

New York City Law Department attorneys require property owners and leaseholders to consent

to warrantless searches, to provide unfettered access to video surveillance systems, to consent to



                                                    2
           Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 3 of 17




future fines and closing orders without any judicial hearings where evidence may be presented

and challenged.

         12.   Plaintiff alleges that these coercive settlement agreements under the nuisance

abatement law violate the Fourteenth Amendment.

                                   JURISDICTION AND VENUE

         13.   The jurisdiction of this Court is invoked pursuant to 18 U.S.C. § 1965, 28 U.S.C.

§§ 1331, 1343 and 2202 to secure protection of and to redress deprivation of rights secured by:

               a.      the Civil Rights Act of 1871, 42 U.S.C. § 1983, provides for the protection

of all persons in their civil rights and the redress of deprivation of rights under color of law.

                                            PLAINTIFF

         14.   Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT, is a domestic

business corporation legally operating under the laws of the State of New York, and at all

relevant times operated as an adult entertainment business 2520 Park Avenue Bronx, N.Y.

10451.

                                          DEFENDANTS'

         15.   Defendant THE CITY OF NEW YORK is a municipal corporation organized

under the laws of the State of New York.

         16.   Defendant BILL DE BLASIO, as Mayor of the City of New York. He is

responsible for supervising the Police Department City of New York, New York City Law

Department and defendants' JAMES P. O'NEILL and ZACHARY W. CARTER.

         17.   Defendant JAMES P. O'NEILL, as Former Commissioner, Police Department

City of New York. He is responsible for managing the Police Department City of New York.

         18.   Defendant ZACHARY W. CARTER, as Former Corporation Counsel, New York

City Law Department. He is responsible for managing the New York City Law Department.

                                                  3
           Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 4 of 17




                                       BACKGROUND

         19.   Plaintiff allege that 2520 Park Avenue Bronx, N.Y. 10451, is located within

Defendant THE CITY OF NEW YORK Bronx Community Board No.: 1, encompassing the

neighborhoods of Melrose, Mott Haven and Port Morris, zip codes 10451, 10454, 10455 and

10456.

         20.   Plaintiff allege that according to Defendant THE CITY OF NEW YORK'S data,

Bronx Community Board No.: 1, as of 2010, the population estimated to be 91,497 residents.

         21.   Plaintiff allege that according to Defendant THE CITY OF NEW YORK'S data,

Bronx Community Board No.: 1, as of 2010, the population demographics (percentages)

includes: 1.6 White (Non-Hispanic), 25.9 Black (Non-Hispanic), .6 Asian (Non-Hispanic), .2

Other (Non-Hispanic) and 70.9 Hispanic (Of any race) and, .8 Two or more races (Non-

Hispanic).

         22.   Plaintiff allege that according to Defendant THE CITY OF NEW YORK'S data,

Bronx Community Board No.: 1, as of 2010, 2520 Park Avenue Bronx, N.Y. 10451 is located

within a Light Industrial Business Zone classified as M1-4.

         23.   Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT allege that on

April 4, 2002, after performing some market research, the corporation invest in operating an

adult entertainment lounge at 2520 Park Avenue Bronx, N.Y. 10451. This location was

particularly attractive due to its location within a Light Industrial Business Zone classified as

M1-4.

         24.   Plaintiff SCE GROUP INC. cVb/a SIN CITY ENTERTAINMENT alleges that the

underserved target market are people (primarily persons of color) culturally connected to the hip-

hop community with more than $500 billion in discretionary income to spend upon



                                                  4
          Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 5 of 17




entertainment.

       25.       Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT alleges that the

underserved target market includes celebrities from the sports, media and entertainment

industries.

       26.       Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT allege that on or

about April 4, 2002, there was a public filing within the New York State Department of State

Division of Corporations to establish the domestic limited liability company.

       27.       Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT allege that

shortly thereafter, there was a public filing within the New York State Liquor Authority to

establish On-Premises (OP) Liquor Licenses for 2520 Park Avenue Bronx, N.Y. 10451.

       28.       Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT alleges that

during the period, modifications were made to 2520 Park Avenue Bronx, N.Y. 10451.

       29.       Plaintiff SCE GROUP INC. d/b/a SIN CITY ENTERTAINMENT alleges that in or

around 2003, they opened for business and began serving a target market culturally connected to

the hip-hop community.

                          THE NUISANCE ABATEMENT PROGRAM

       30.       Plaintiff alleges that on or around February 1, 2016, Fern A. Fisher, Deputy Chief

Administrative Judge for the New York City Courts, issued an Advisory Notice raising concerns

about defendants' THE CITY OF NEW YORK'S management and application of the nuisance

abatement law.

       31.       Plaintiff alleges that Judge Fisher noted that there has been public concern that

nuisance abatement actions have created unintended consequences, as individuals who are not

involved in criminal activity are evicted from their homes.



                                                   5
            Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 6 of 17




       32.      Plaintiff alleges that Judge Fisher noted that the CIs (confidential informants)

rarely identity the individuals from whom they bought controlled substances. The affidavits are

very general and do not reference an individual defendant.

       33.      Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE BLASIO;

JAMES P. O'NEILL and ZACHARY W. CARTER engages in a policy or practice of pursuing

nuisance abatement actions against individuals and businesses who are,not convicted or accused

of committing the criminal offenses constituting the supposed "public nuisance" justifying

eviction.

       34.      Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE BLASIO;

JAMES P. O'NEILL and ZACHARY W. CARTER can pursue this policy or practice because the

nuisance abatement law does not provide any defense based on innocence. Under the ordinance,

the fact that a different person committed a crime is not a defense.

       35.      Plaintiff alleges that the nuisance abatement law's failure to provide a defense

based on innocence violates the Fourteenth Amendment to the United States Constitution.

       36.      Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE BLASIO;

JAMES P. O'NEILL and ZACHARY W. CARTER engages in a policy or practice of using

nuisance abatement actions to pressure property owners and leaseholders who have not been

convicted of any crime into settlements waiving their constitutional rights. The NYPD Legal

Bureau and New York City Law Department attorneys routinely inform property owners and

leaseholders that they must consent to agreements in order to avoid eviction.

       37.      Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER pursues a policy or practice of

requiring innocent individuals and businesses, as a condition of avoiding eviction in a nuisance



                                                  6
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 7 of 17




abatement action, to sign agreements waiving their Fourth Amendment right to be free from

warrantless searches (including both consenting to physical searches and agreeing to provide

access to camera surveillance systems).

       38.        Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER pursues these agreements without

regard to whether the individuals and businesses required to waive their Fourth Amendment

rights have been convicted or even accused of any crime. As a result, defendants' THE CITY OF

NEW YORK; BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER regularly

imposes such agreements on individuals and businesses who have not been convicted or accused

of any offense.

       39.        Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER follows this policy or practice

notwithstanding that the Fourth Amendment prohibits the government from requiring blanket

waivers of the right to be free from warrantless searches outside the context of closely regulated

industries. See Marshall v. Barlow's, Inc., 436 U.S. 307 (1978).

       40.        Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER'S policy or practice of requiring

innocent leaseholders and property owners to waive their right to be free from warrantless

searches in order to avoid eviction violates the Due Process Clause of the Fourteenth

Amendment.

       41.        Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER pursues a policy or practice of

requiring innocent individuals and businesses, as a condition of avoiding eviction under the



                                                 7
          Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 8 of 17




nuisance abatement law, to sign agreements consenting to imposition of future sanctions for

future alleged criminal offenses without judicial intervention and thus waiving their

constitutional right to access the courts.

       42.     Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER pursues these agreements without

regard to whether the individuals or businesses required to waive their right of access to the

courts have been convicted or even accused of any crime. As a result, defendants' THE CITY

OF NEW YORK; BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER

regularly imposes such agreements on individuals and businesses who have not been convicted

or accused of any offense.

        43.     Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER follows this policy or practice

notwithstanding that the Constitution guarantees the right to a hearing and opportunity, to be

heard prior to deprivations of property, including "an informed evaluation by a neutral official."

Fuentes v. Shevin, 407 U.S. 67, 83 (1972).

        44.     Plaintiff alleges that defendants' THE CITY OF NEW YORK; BILL DE

BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER'Spolicy or practice of requiring

property owners and leaseholders to waive their right of access to the courts in order to avoid

eviction violates the Due Process Clause of the Fourteenth Amendment.

NYPD Undercover Narcotics Operations

        45.     Plaintiff alleges that between December 18, 2014, and May 28, 2016, with the

goal of closing its adult entertainment business, defendant THE CITY OF NEW YORK sent

four (4) different undercover officers into the location to purchase narcotics.



                                                 8
          Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 9 of 17




       46.     Plaintiff alleges that between December 18, 2014, and May 28, 2016, defendant

THE CITY OF NEW YORK sent UC Nos.: 141, 161, 163 and 253, to the location on eighty-

nine (89) different occasions.

       47.     Plaintiff alleges that between December 18, 2014, and May 28, 2016, UC Nos.:

141, 161, 163 and 253, after contacting persons unconnected to the business, having them meet

at or near the business were able to obtain a positive purchase on twenty-five (25) different

occasions.

       48.     Plaintiff alleges that between December 18, 2014, and May 28, 2016, UC Nos.:

141, 161, 163 and 253, after contacting persons unconnected to the business, having them meet

at or near the business were able to obtain a positive purchase on twenty-five (25) different

occasions.

       UC No.: 141

       49.     Plaintiff alleges that on or about December 31, 2014, UC No.: 141, recorded a

successful purchase of cocaine from "Trouble" a person unconnected to the business.

       50.      Plaintiff alleges that on or about January 22, 2015, UC No.: 141, recorded a

successful purchase of cocaine from "Trouble" a person unconnected to the business.

       51.      Plaintiff alleges that on or about May 27, 2015, UC No.: 141, recorded a

successful purchase of cocaine from "Trouble" a person unconnected to the business.

       52.     Plaintiff alleges that on or about April 3, 2015, UC No.: 141, recorded a

successful purchase of cocaine from "Trouble" a person unconnected to the business.

       53.     Plaintiff alleges that on or about October 3, 2015, UC No.: 141, recorded a

successful purchase of cocaine from "Starr" a person unconnected to the business.

       UC No.: 161



                                                 9
        Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 10 of 17




       54.    Plaintiff alleges that on or about December 18, 2014, UC No.: 161, recorded a

successful purchase of cocaine from "Dynamite" a person unconnected to the business.

       55.     Plaintiff alleges that on or about December 31, 2014, UC No.: 161, recorded a

successful purchase of cocaine from "Dynamite" a person unconnected to the business.

       56.     Plaintiff alleges that on or about January 15, 2015, UC No.: 161, recorded a

successful purchase of cocaine from "Dynamite" a person unconnected to the business.

       57.    Plaintiff alleges that on or about November 5, 2105, UC No.: 161, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       UC No.: 163

       58.    Plaintiff alleges that on or about December 18, 2014, UC No.: 163, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       59.     Plaintiff alleges that on or about December 24, 2014, UC No.: 163, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       60.     Plaintiff alleges that on or about December 31, 2014, UC No.: 163, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       61.    Plaintiff alleges that on or about January 15, 2015, UC No.: 163, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       62.    Plaintiff alleges that on or about January 22, 2015, UC No.: 163, recorded a

successful purchase of cocaine from "Ariel" a person unconnected to the business.

       63.     Plaintiff alleges that on or about December 6, 2105, UC No.: 163, recorded a

successful purchase of cocaine from "Remi" a person unconnected to the business.




                                               10
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 11 of 17




       64.     Plaintiff alleges that on or about December 12, 2015, UC No.: 163, recorded

successful purchases of cocaine from "Rosanna Brooks and Isaac Flores" persons unconnected

to the business.

       65.     Plaintiff alleges that on or about December 23, 2015, UC No.: 163, recorded,

successful purchases of cocaine from "Rosanna Brooks and Claudia Pena" persons unconnected

to the business.

       66.     Plaintiff alleges that on or about January 7, 2016, UC No.: 163, recorded

successful purchases of cocaine from "Rosanna Brooks and Claudia Pena" persons unconnected

to the business.

       UC No.: 253

       67.     Plaintiff alleges that on or about January 15, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Finese" a person unconnected to the business.

       68.         Plaintiff alleges that on or about March 12, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Stacey" a person unconnected to the business.

       69.         Plaintiff alleges that on or about March 27, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Janae Ellis" a person unconnected to the business.

        70.    Plaintiff alleges that on or about June 10, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Finese" a person unconnected to the business.

        71.    Plaintiff alleges that on or about October 3, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Finese" a person unconnected to the business.

        72.        Plaintiff alleges that on or about October 31, 2015, UC No.: 253, recorded a

successful purchase of cocaine from "Finese" a person unconnected to the business.




                                                  11
            Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 12 of 17




       73.      Plaintiff alleges that on or about November 14, 2015, UC No.: 253, recorded

successful purchases of cocaine from "Finese" persons unconnected to the business.

       The Nuisance Abatement Action

       74.      Plaintiff alleges that in or around October 2016, the New York City Council

introduced 13 bills called the Nuisance Abatement Fairness Act in response to a New York

Daily News and ProPublica investigation that found the New York City Police Department has

abused the decades-old law.

       75.      Plaintiff alleges that defendant THE CITY OF NEW YORK enacted the nuisance

abatement law in the 1970s to push the sex industry out of Times Square.

       76.      Plaintiff alleges that since then, defendant THE CITY OF NEW YORK through

the NYPD has greatly expanded its use, targeting individuals, businesses and homes it said were

the sites of repeated criminal activity.

        77.     Plaintiff alleges that defendant THE CITY OF NEW YORK through the NYPD

has filed more than 2,609 petitions from 2013 through 2015 alone.

        78.     Plaintiff alleges that the New York Daily News and ProPublica analyzed more

than 1,100 cases filed during that period, and found the targets were frequently households with

one or more members accused of low-level drug charges, and immigrant-owned shops accused

of selling alcohol to underage auxiliary police officers.

        79.     Plaintiff alleges that the targets were almost exclusively located in communities

of color.

        80.     Plaintiff alleges that in some instances, nuisance cases went forward even after

the criminal cases that spurred them fell apart and charges were dismissed.




                                                 12
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 13 of 17




       81.     Plaintiff alleges that defendant THE CITY OF NEW YORK through the NYPD's

Legal Bureau initiated nearly every case with a request for an ex-parte court order closing the

location without warning, forcing individuals and businesses to negotiate settlements while

unable to earn a living.

       82.     Plaintiff alleges that defendant THE CITY OF NEW YORK through the NYPD's

Legal Bureau would legally 'coerce' business owners to agree to unfettered access to

surveillance cameras and data-storing identification readers and pay civil penalties to stay in

business.

       83.     Plaintiff alleges that in or around June 2016, defendant THE CITY OF NEW

YORK through the NYPD's Legal Bureau filed a petition against THE LAND AND BUILDIG

KNOWN AS 2520 PARK AVENUE, TAX BLOCK 2322, TAX LOT 15, COUNTY OF

BRONX, CITY AND STATE of NEW YORK; 2500 PARK AVENUE REALTY; SCE GROUP

INC.; "JOHN DOE" and "JANE DOE"..., in the Supreme Court of the State of New York,

County of New York Index No.: 250804/16, seeking an preliminary and permanent injunction,

enjoining a public nuisance within the ground floor commercial premises located at 2520 Park

Avenue Bronx, N.Y., closing the subject premises for a period of one (1) year from the posting

of the judgment and other legal remedies.

        84.     Plaintiff alleges that defendant THE CITY OF NEW YORK'S actions through

the NYPD's Legal Bureau would have 'forced' its multimillion-dollar business to cease

operations.

        85.     Plaintiff alleges that on or about November 7, 2016, faced with losing everything, it

entered into a 'coerced' Stipulation of Settlement with defendant THE CITY OF NEW YORK

through the NYPD Legal Bureau and New York City Law Department, consenting to a



                                                 13
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 14 of 17




`reasonable' number of unannounced business inspections for a period of one (1) year, payment of

one hundred thousand dollars ($100,000.00) payable to defendant THE CITY OF NEW YORK in

full payment of civil penalties, and other remedies.

       86.     Plaintiff alleges that Defendant THE CITY OF NEW YORK through the NYPD

Legal Bureau's discriminatory application of the nuisance abatement law was orchestrated to

drive it out of business; thereby enabling politically connected parties to purchase its devalued

property for a lucrative development to its detriment.

       87.     Plaintiff alleges that on or about July 6, 2017, it ceased operating as an adult

entertainment lounge.

        88.    Plaintiff alleges that collective actions of defendant THE CITY OF NEW YORK

through its agents' defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W.

CARTER ultimately caused its multimillion-dollar business to cease operations.

        89.    Plaintiff alleges that collective actions of Defendant THE CITY OF NEW YORK

through its agents' defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W.

CARTER have caused it to sustain considerable economic damages.

        90.     Plaintiff alleges that collective actions of Defendant THE CITY OF NEW YORK

through its agents' defendants' THE CITY OF NEW YORK; BILL DE BLASIO; JAMES P.

O'NEILL and ZACHARY W. CARTER have caused it to expend significant legal costs.

        91.     Plaintiff alleges that collective actions of Defendant THE CITY OF NEW YORK

through its agents' defendants' THE CITY OF NEW YORK; BILL DE BLASIO; JAMES P.'

O'NEILL and ZACHARY W. CARTER'S actions are in violation of The Civil Rights Act of

1871, 42 U.S.C. § 1983 Discriminatory Application of the Law and Monell.

                           VIOLATIONS AND CLAIMS ALLEGED



                                                  14
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 15 of 17




                                  COUNT I
              EQUAL PROTECTION — DISCRIMINATORY APPLICATION
                                OF THE LAW
                              IN VIOLATION OF
                 THE CIVIL RIGHTS ACT OF 1871, 42 U.S.C. § 1983

       92.     Plaintiff re-allege Paragraphs 1 through 91 and incorporate them by reference as

Paragraphs 1 through 91 of Count I of this Amended Complaint.

       93.      Plaintiff allege that defendants' BILL DE BLASIO; JAMES P. O'NEILL and

ZACHARY W. CARTER under color of law personally interfered with and deprived it of its

constitutional rights.

        94.     Plaintiff alleges that defendants' BILL DE BLASIO; JAMES P. O'NEILL and

ZACHARY W. CARTER in acting to deprive it of its constitutional rights, acted intentionally,

knowingly, willfully, and with gross disregard of its rights.

        95.     Plaintiff alleges that defendants' BILL DE BLASIO; JAMES P. O'NEILL and

ZACHARY W. CARTER subjected the business, its patrons and other stakeholders to the

discriminatory application of the nuisance abatement law.

        96.     Plaintiff alleges that Defendant THE CITY OF NEW YORK through the NYPD

Legal Bureau and New York City Law Department's discriminatory application of the nuisance

abatement law was orchestrated to drive it out of business, thereby enabling politically

connected parties to purchase its devalued property for a lucrative development to its detriment.

        97.     Plaintiff alleges that defendants' BILL DE BLASIO; JAMES P. O'NEILL and

ZACHARY W. CARTER under color of law, it sustained significant losses, lost business and

property valuation, incurred legal expenses, and other related costs.




                                                 15
            Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 16 of 17




                                       COUNT II
                                    MONELL CLAIM
                                   IN VIOLATION OF
                      THE CIVIL RIGHTS ACT OF 1871, 42 U.S.C. § 1983

        98.      Plaintiffre-allege Paragraphs 1 through 97 and incorporate them by reference as Paragraphs 1

through 97 of Count II of this Amended Complaint.

        99.      Plaintiff alleges defendant THE CITY OF NEW YORK through its agents'

defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER caused its

injuries.

        100.     Plaintiff alleges defendant THE CITY OF NEW YORK'S actions through its agents'

defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER of

implementing 'official and un-official' policies of the discriminatory application of the nuisance

abatement law.

        101.     Plaintiff alleges defendant THE CITY OF NEW YORK through its agents'

defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER deprived it of

its constitutional and statutory rights.

        102.     Plaintiff alleges defendant THE CITY OF NEW YORK through its agents'

defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER actions

caused it injuries.

        103.     Plaintiff alleges defendant THE CITY OF NEW YORK through its agents'

defendants' BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER caused it to

sustain significant losses, lost business and property valuation, incurred legal expenses, and other

related costs.

                                              JURY TRIAL

        Plaintiff demands a trial by jury.


                                                     16
         Case 1:18-cv-08909-AT Document 48 Filed 04/17/20 Page 17 of 17




                                    PRAYER FOR RELIEF

       Wherefore, Plaintiff demands compensatory damages from defendants' THE CITY OF

NEW YORK; BILL DE BLASIO; JAMES P. O'NEILL and ZACHARY W. CARTER in an

amount of $45 million dollars, plus available statutory remedies, both legal and equitable,

interests and costs.

Dated: April 3, 2020
       New York, NY
                                             Respec u ly submitted,

                                             By:
                                                     Eric Sanders   S0224)

                                             Eric Sanders, Esq.
                                             THE SANDERS FIRM, P.C.
                                             30 Wall Street, 8th Floor
                                             New York, NY 10005
                                             (212) 652-2782 (Business Telephone)
                                             (212) 652-2783 (Facsimile)

                                             Website: http://www.thesandersfirmpc.com




                                                17
